Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s Response dated 1/28/21, the Applicant amended and argued claims 1, 10 and 19 previously rejected in the Office Action dated 1/7/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricksen et al., United States Patent No. 8639742 (hereinafter “Fredricksen”) in view of Manion et al., United States Patent Publication 2013/0290480 (hereinafter “Manion”).
Claim 1:
	Fredricksen discloses:
A computing device configured to deliver web pages, the computing device comprising: 
one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to (see claim 1). Fredricksen teaches one or more processors and a memory executing instructions: 
receive a request for a web page from a requesting customer (see column 6 lines 39-42). Fredricksen teaches receiving a request for a web page from a requesting customer; 
generate a visibility fingerprint for the web page based at least in part on web page components and one or more visibility rules accessed from a web page database (see column 5 lines 16-62). Fredricksen teaches generating fingerprint for the web page based on the components and visibility rules based on data accessed from the database;
determine if a web page identified by the visibility fingerprint is in a cache, prior to rendering the webpage (see column 6 lines 55-65 and column 11 line 35-57). Fredricksen teaches determining if the web page fingerprint is in cache; 
when the web page identified by the visibility fingerprint is not in the cache, render the web page based at least in part on the web page components and the visibility rules and store the web page in the cache (see column 6 lines 58-61 and column 8 lines 48-64). Fredricksen teaches when the fingerprint is not in the cache, it renders the web page and stores the page in cache; and
retrieve the web page from the cache when the web page identified by the visibility fingerprint is in the cache (see column 7 lines 1-8). Fredricksen ;
return the web page to the requesting customer (see column 7 lines 1-8). Fredricksen teaches retrieving the web page from the cache.

Fredricksen fails to expressly teach creating a visibility fingerprint prior to rendering the web page. 

Manion discloses:
generate a visibility fingerprint for the web page, prior to rendering the web page, based at least in part on web page components and one or more visibility rules accessed from a page database (see paragraphs [0046], [0048] and [0049]). Manion teaches generating visibility rules for the web page content and objects within the webpage. The components of the webpage has predefined rules set prior to rendering.
wherein generating the visibility fingerprint comprises traversing components of the web page, creating a textual representation of visible components, and hashing the textual representation (see paragraph [0084]). Manion teaches traversing through the DOM and creating a textual representation of visible elements.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fredrickson to 

Claim 2:	
	Fredricksen discloses:
apply the visibility rules defining conditions under which web page components are visible in the web page during rendering (see column 5 lines 48-54 and column 14 lines 22-30). Fredricksen teaches applying rules defining conditions which relate to visibility during rendering.

Claim 3:
	Fredricksen fails to expressly teach creating a visibility fingerprint prior to rendering the web page. 

Manion discloses:
wherein the conditions define a segment of customers to receive the web page (see paragraph [0074]). Manion teaches generating visibility rules for a particular set of users.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fredrickson to include creating the visibility fingerprint prior to rendering the web page for the purpose of efficiently modifying page content using rules, as taught by Manion.

Claim 4:
	Fredricksen discloses:
wherein the visibility fingerprint is unique for the web page (see column 5 lines 30-34). Fredricksen teaches the fingerprint is unique for each web page entry.

Claim 5:
	Fredricksen discloses:
wherein generating the visibility fingerprint is faster than rendering the web page (see column 4 lines 26-33). Fredricksen teaches generating the fingerprint and searching cache is faster than rendering the web page from the remote server.

Claims 10-14:
	Although these claims are method claims, they are interpreted and rejected for the same reasons as the systems of claims 1-5, respectively. 

Claims 19:
	Although these claims are method claims, they are interpreted and rejected for the same reasons as the systems of claims 1, 2, respectively. 

Claims 7-8, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricksen and Manion, in view of Burrows, United States Patent No 6963869.
Claim 7:
	Fredricksen and Manion fail to expressly disclose traversing nested components of the web page and creating a textual representation. 

	Burrows discloses:
instructions to traverse nested components (see column 9 lines 34-41 and column 10 lines 33-44). Burrows teaches traversing nest components of the documents and creating a textual encoded representation of the components

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a traversal of web page components and creating a textual representation for the purpose of efficiently creating a database of components and identifiers, as taught by Burrows.

Claim 8:
	Fredricksen and Manion fail to expressly disclose defining segments of customers to receive the web page. 

	Burrows discloses:
wherein instructions to create the textual representation of visible components comprise instructions to concatenate a page identifier and one or more component identifiers (see column 9 lines 10-30). Burrows teaches the textual 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a traversal of web page components and creating a textual representation for the purpose of efficiently creating a database of components and identifiers, as taught by Burrows.

Claims 16-17:
	Although these claims are method claims, they are interpreted and rejected for the same reasons as the systems of claims 7-8, respectively. 

Claims 21-22:
	Although these claims are method claims, they are interpreted and rejected for the same reasons as the systems of claims 7-8, respectively. 

Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. 
Claims 1, 10, 19:
	Applicant argues Fredricksen nor Manion, alone or in combination, teach generating a visibility fingerprint based at least in part on web page components and one or more visibility rules, wherein generating the visibility fingerprint comprises traversing components of the web page, creating a textual representation of the visible components, and hashing the textual representation. The claim must be read as a whole, including all limitations read as a whole. Therefore, independent claims 1, 10, and 19 and all claims dependent therefrom are allowable over the cited art. 
	The Examiner disagrees. 
	Fredricksen teaches generating fingerprint for the web page based on the components and visibility rules based on data accessed from the database (see column 5 lines 16-62).  A URL fingerprint is, for example, a 64-bit number (or a value of some other predetermined bit length) generated from the corresponding URL by first normalizing the URL text, e.g., by applying a predefined set of normalization rules to the URL text (e.g., converting web host names to lower case), and then applying a hash function to the normalized URL to produce a URL fingerprint. These URL fingerprints correspond to the documents in the client cache. Each entry in the URL fingerprint table 201 has a pointer to a unique entry in another table 203 that stores the content of a plurality of documents. Each entry in the table 203 includes a unique content fingerprint (also known as content checksum), one or more content freshness parameters and a pointer to a copy of the corresponding document (document content 205). In one embodiment, some of the content freshness parameters are derived from the HTTP header associated with the document content.	Also, in column 14, lines 11-30, Fredericksen teaches rules made prior to generating the content that has information about popup windows, advertisement banners, etc. Thus, Fredericksen discloses the limitation “generate a visibility fingerprint for the web page based at least in part on web 

Applicant argues Burrows does not teach or suggest concatenating a page identifier and one or more component identifiers to create the textual representation of the visible components of the web page as recited in claims, 8, 17, and 22. 
	The Examiner disagrees. 
	Burrows simply teaches the textual representation includes a page location identifiers and object component identifier in the documents (see column 9 lines 10-30). 
Fredericksen, combined with Burrows teaches a textual representation of components and location of the components within the document and the textual representation is hashed. Thus, Fredericksen, combined with Burrows discloses the limitations and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/7/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176